

TRINET GROUP, INC.
2019 EQUITY INCENTIVE PLAN
Section 1.Purpose. The purpose of the TriNet Group, Inc. 2019 Equity Incentive
Plan (as amended from time to time, the “Plan”) is to motivate and reward
employees and other individuals to perform at the highest level and contribute
significantly to the success of TriNet Group, Inc., a Delaware corporation (the
“Company”), thereby furthering the best interests of the Company and its
stockholders.
Section 2.Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:
(a)    “Affiliate” means any entity that, directly or indirectly through one or
more intermediaries controls, is controlled by or is under common control with,
the Company.
(b)    “Award” means any Option, SAR, Restricted Stock, RSU, Performance Award,
Other Cash-Based Award or Other Stock-Based Award granted under the Plan.
(c)    “Award Agreement” means any agreement, contract or other instrument or
document (including in electronic form) evidencing any Award granted under the
Plan, which may, but need not, be executed or acknowledged by a Participant.
(d)    “Beneficial Owner” has the meaning ascribed to such term in Rule 13d-3
under the Exchange Act.
(e)    “Beneficiary” means a Person entitled to receive payments or other
benefits or exercise rights that are available under the Plan in the event of
the Participant’s death. If no such Person can be named or is named by the
Participant, or if no Beneficiary designated by such Participant is eligible to
receive payments or other benefits or exercise rights that are available under
the Plan at the Participant’s death, such Participant’s Beneficiary shall be
such Participant’s estate.
(f)    “Board” means the Board of Directors of the Company.
(g)    “Cause” is as defined in the Participant’s Service Agreement, if any, or
if not so defined, unless otherwise defined in the Participant’s applicable
Award Agreement, means the Participant’s: (i) conviction of, plea of guilty to,
or plea of nolo contendere to, (x) a felony or (y) any other criminal offense
involving moral turpitude, fraud or dishonesty; (ii) the commission of,
attempted commission of, or participation in an act of fraud, dishonesty,
embezzlement or misappropriation, in each case, against the Company or any of
its Affiliates; (iii) misconduct or gross negligence in providing services to
the Company or its Affiliates; (iv) conduct that the Participant knew or
reasonably should have known would be injurious to, or otherwise have an adverse
impact on, the business or reputation of the Company or its Affiliates; (v)
unauthorized use or disclosure of the Company’s confidential information or
trade secrets; (vi) the Participant’s breach or violation of any policies,
rules, procedures, guidelines or statutory duties of the Company or its
Affiliates; or (vii) the Participant’s material breach of any applicable Service
Agreement, Award Agreement or any restrictive covenant obligations or any other
material contract or agreement between the Participant and the Company or any of
its Affiliates.
(h)    “Change in Control” means, unless otherwise the occurrence of any one or
more of the following events:
(i)    any Person, other than any Non-Change in Control Person, is (or becomes,
during any 12-month period) the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates
other than in connection with the acquisition by the Company or its Affiliates
of a business) representing 50% or more of the total voting power of the stock
of the Company; provided that the provisions of this subsection (i) are not
intended to apply to or include as a Change in Control any transaction that is
specifically excepted from the definition of Change in Control under subsection
(iii) below;
(ii)    a change in the composition of the Board such that, during any 12-month
period, the individuals who, as of the beginning of such period, constitute the
Board (the “Existing Board”) cease for any reason to constitute at least 50% of
the Board; provided, however, that any individual becoming a member of the Board
subsequent to the beginning of such period whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the Directors immediately prior to the date of such appointment or
election shall be considered as though such individual were a member of the
Existing Board; provided further, that, notwithstanding the foregoing, in the
event that the Board increases the number of members of the Board, no individual
whose initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 or Regulation
14A promulgated under the Exchange Act or successor statutes or rules containing
analogous concepts) or other actual or threatened solicitation of proxies or
consents by or on behalf of an individual, corporation, partnership, group,
associate or other entity or Person other than the Board, shall in any event be
considered to be a member of the Existing Board;
(iii)    the consummation of a merger or consolidation of the Company with any
other corporation or other entity, or the issuance of voting securities in
connection with a merger or consolidation of the Company pursuant to applicable
stock exchange requirements; provided that immediately following such merger or
consolidation the voting securities of the Company outstanding immediately prior
thereto do not continue to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity of such merger or
consolidation or parent entity thereof) 50% or more of the total voting power of
the Company’s stock (or, if the Company is not the surviving entity of such
merger or consolidation, 50% or more of the total voting power of the stock of
such surviving entity or parent entity thereof); and provided, further, that a
merger or consolidation that is determined by the Existing Board prior to such
merger or consolidation to have been effected solely to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its Affiliates other than in
connection with the acquisition by the Company or its Affiliates of a business)
representing 50% or more of either the then-outstanding Shares or the combined
voting power of the Company’s then-outstanding voting securities shall not be
considered a Change in Control; or
(iv)    the sale or disposition by the Company of all or substantially all of
the Company’s assets.
Notwithstanding the foregoing or any other provision of this Plan, the term
Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company.
Notwithstanding the foregoing or any provision of any Award Agreement to the
contrary, for any Award that provides for accelerated distribution on a Change
in Control of amounts that constitute “deferred compensation” (as defined in
Section 409A of the Code), if the event that constitutes such Change in Control
does not also constitute a change in the ownership or effective control of the
Company, or in the ownership of a substantial portion of the Company’s assets
(in either case, as defined in Section 409A of the Code), such amount shall not
be distributed on such Change in Control but instead shall vest as of such
Change in Control and shall be distributed on the scheduled payment date
specified in the applicable Award Agreement, except to the extent that earlier
distribution would not result in the Participant who holds such Award incurring
interest or additional tax under Section 409A of the Code.
(i)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rules, regulations and guidance thereunder. Any reference to a
provision in the Code shall include any successor provision thereto.
(j)    “Committee” means the compensation committee of the Board unless another
committee is designated by the Board. If there is no compensation committee of
the Board and the Board does not designate another committee, references herein
to the “Committee” shall refer to the Board.
(k)    “Consultant” means any individual, including an advisor, who is providing
services to the Company or any Affiliate or who has accepted an offer to provide
such services or consultancy from the Company or any Affiliate.
(l)    “Director” means any member of the Board.
(m)    “Disability” means, with respect to a Participant, “disability” as
defined in the Participant’s Service Agreement, if any, or if not so defined,
unless otherwise provided in the Participant’s applicable Award Agreement, a
disability that would qualify as such under the Company’s long-term disability
plan. Notwithstanding the foregoing, with respect to any payment pursuant to an
Award that is subject to Section 409A of the Code that is triggered upon a
Disability, Disability means that the Participant is disabled as defined under
Section 409A(a)(2)(C) of the Code.
(n)    “Effective Date” means the date on which the Plan is approved by the
Company’s stockholders.
(o)    “Employee” means any individual, including any officer, employed by the
Company or any Affiliate or any prospective employee or officer who has accepted
an offer of employment from the Company or any Affiliate, with the status of
employment determined based upon such factors as are deemed appropriate by the
Committee in its discretion, subject to any requirements of the Code or
applicable laws.
(p)    “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the rules, regulations and guidance thereunder. Any reference
to a provision in the Exchange Act shall include any successor provision
thereto.
(q)    “Fair Market Value” means (%3) with respect to Shares, the closing price
of a Share on the trading day immediately preceding the date of determination
(or, if there is no reported sale on such date, on the last preceding date on
which any reported sale occurred), on the principal stock market or exchange on
which the Shares are quoted or traded, or if Shares are not so quoted or traded,
the fair market value of a Share as determined by the Committee in good faith
and in a manner that complies with Sections 409A and 422 of the Code, and (%3)
with respect to any property other than Shares, the fair market value of such
property determined by such methods or procedures as shall be established from
time to time by the Committee in good faith and in a manner that complies with
Sections 409A and 422 of the Code.
(r)    “Incentive Stock Option” means an option representing the right to
purchase Shares from the Company (or portion of such option), granted pursuant
to the provisions of ‎Section 6, that meets the requirements of Section 422 of
the Code and is not designated as a Non-Qualified Stock Option by the Committee.
(s)    “Intrinsic Value” with respect to an Option or SAR Award means (%3) the
excess, if any, of the price or implied price per Share in a Change in Control
or other event over (%3) the exercise or hurdle price of such Award multiplied
by (%3) the number of Shares covered by such Award.
(t)    “Non-Change in Control Person” means (i) any employee plan established by
the Company or any Subsidiary; (ii) the Company or any of its Affiliates; (iii)
an underwriter temporarily holding securities pursuant to an offering of such
securities; or (iv) a corporation owned, directly or indirectly, by stockholders
of the Company in substantially the same proportions as their ownership of the
Company.
(u)    “Non-Employee Director” means any Director who is not an employee of the
Company or any Subsidiary.
(v)    “Non-Qualified Stock Option” means an option representing the right to
purchase Shares from the Company (or portion of such option), granted pursuant
to ‎Section 6, that does not meet the requirements of Section 422 of the Code or
is designated as a Non-Qualified Stock Option by the Committee.
(w)    “Option” means an Incentive Stock Option or a Non-Qualified Stock Option.
(x)    “Other Cash-Based Award” means an Award granted pursuant to ‎Section 11,
including cash awarded as a bonus or upon the attainment of specified
performance criteria or otherwise as permitted under the Plan.
(y)    “Other Stock-Based Award” means an Award granted pursuant to ‎Section 11
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Shares or factors that may influence
the value of Shares, including convertible or exchangeable debt securities,
other rights convertible or exchangeable into Shares, purchase rights for
Shares, dividend rights or dividend equivalent rights or Awards with value and
payment contingent upon performance of the Company or business units thereof or
any other factors designated by the Committee.
(z)    “Participant” means the recipient of an Award granted under the Plan.
(aa)    “Performance Award” means an Award (or portion thereof) granted pursuant
to ‎Section 10.
(bb)    “Performance Period” means the period established by the Committee with
respect to any Performance Award during which the performance goals specified by
the Committee with respect to such Award are to be measured.
(cc)    “Person” has the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof.
(dd)    “Prior Plan” means the TriNet Group, Inc. 2009 Equity Incentive Plan.
(ee)    “Restricted Stock” means any Share subject to certain restrictions and
forfeiture conditions, granted pursuant to ‎Section 8.     
(ff)    “RSU” means a contractual right to receive the value of one Share (or a
percentage of such value) in cash, Shares or a combination thereof, granted
pursuant to ‎Section 9 that is denominated in Shares. Awards of RSUs may include
the right to receive dividend equivalents.
(gg)    “SAR” means any right granted pursuant to ‎Section 7 to receive upon
exercise by the Participant or settlement, in cash, Shares or a combination
thereof, the excess of (%3) the Fair Market Value of one Share on the date of
exercise or settlement over (%3) the exercise or hurdle price of the right on
the date of grant.
(hh)    “SEC” means the U.S. Securities and Exchange Commission.
(ii)    “Service Agreement” means any offer letter or employment, severance,
consulting or similar agreement between the Company or any of its Subsidiaries
and the Participant.
(jj)    “Share” means a share of the Company’s common stock, $0.000025 par
value.
(kk)    “Subsidiary” means an entity of which the Company, directly or
indirectly, holds all or a majority of the value of the outstanding equity
interests of such entity or a majority of the voting power with respect to the
voting securities of such entity. Whether employment by or service with a
Subsidiary is included within the scope of this Plan shall be determined by the
Committee.
(ll)    “Substitute Award” means an Award granted in assumption of, or in
substitution for, an outstanding award previously granted by a company or other
business acquired by the Company or with which the Company combines.
(mm)    “Termination of Service” means, in the case of a Participant who is an
Employee, cessation of the employment relationship such that the Participant is
no longer an employee of the Company or any Affiliate, or, in the case of a
Participant who is a Consultant or Non-Employee Director, the date the
performance of services for the Company or any Affiliate has ended; provided,
however, that in the case of a Participant who is an Employee, the transfer of
employment from the Company to an Affiliate, from an Affiliate to the Company,
from one Affiliate to another Affiliate or, unless the Committee determines
otherwise, the cessation of employee status but the continuation of the
performance of services for the Company or an Affiliate, as applicable, as a
Non-Employee Director or Consultant shall not be deemed a cessation of service
that would constitute a Termination of Service; provided, further, that a
Termination of Service shall be deemed to occur for a Participant employed by a
Subsidiary when a Subsidiary ceases to be a Subsidiary unless such Participant’s
employment continues with the Company or another Subsidiary. Notwithstanding the
foregoing, with respect to any Award subject to Section 409A of the Code (and
not exempt therefrom), a Termination of Service occurs when a Participant
experiences a “separation of service” (as such term is defined under Section
409A of the Code).
Section 3.Eligibility.
(a)    Any Employee, Non-Employee Director or Consultant shall be eligible to be
selected to receive an Award under the Plan, to the extent that an offer of an
Award or a receipt of such Award is permitted by applicable law, stock market or
exchange rules and regulations or accounting or tax rules and regulations.
(b)    Holders of options and other types of awards granted by a company or
other business that is acquired by the Company or with which the Company
combines are eligible for grants of Substitute Awards under the Plan to the
extent permitted under applicable regulations of any stock exchange on which the
Company is listed.
Section 4.Administration.
(a)    Administration of the Plan. The Plan shall be administered by the
Committee. All decisions of the Committee shall be final, conclusive and binding
upon all parties, including the Company, its stockholders, Participants and any
Beneficiaries thereof. The Committee may issue rules and regulations for
administration of the Plan.
(b)    Delegation of Authority. To the extent permitted by applicable law,
including under Section 157(c) of the Delaware General Corporation Law, the
Committee may delegate to one or more officers of the Company some or all of its
authority under the Plan, including the authority to grant Options and SARs or
other Awards in the form of Share rights (except that such delegation shall not
be applicable to any Award for a Person then covered by Section 16 of the
Exchange Act), and the Committee may delegate to one or more committees of the
Board (which may consist of solely one Director) some or all of its authority
under the Plan, including the authority to grant all types of Awards, in
accordance with applicable law.
(c)    Authority of Committee. Subject to the terms of the Plan and applicable
law, the Committee (or its delegate) shall have full discretion and authority
to: (%3) designate Participants; (%3) determine the type or types of Awards
(including Substitute Awards) to be granted to each Participant under the Plan;
(%3) determine the number of Shares to be covered by (or with respect to which
payments, rights or other matters are to be calculated in connection with)
Awards; (%3) determine the terms and conditions of any Award and prescribe the
form of each Award Agreement which need not be identical for each Participant;
(%3) determine whether, to what extent and under what circumstances Awards may
be settled or exercised in cash, Shares, other Awards, other property, net
settlement, or any combination thereof, or canceled, forfeited or suspended, and
the method or methods by which Awards may be settled, exercised, canceled,
forfeited or suspended; (%3) determine whether, to what extent and under what
circumstances cash, Shares, other Awards, other property and other amounts
payable with respect to an Award under the Plan shall be deferred either
automatically or at the election of the holder thereof or of the Committee;
(%3) amend terms or conditions of any outstanding Awards; (%3) correct any
defect, supply any omission and reconcile any inconsistency in the Plan or any
Award, in the manner and to the extent it shall deem desirable to carry the Plan
into effect; (%3) interpret and administer the Plan and any instrument or
agreement relating to, or Award made under, the Plan; (%3) establish, amend,
suspend or waive such rules and regulations and appoint such agents, trustees,
brokers, depositories and advisors and determine such terms of their engagement
as it shall deem appropriate for the proper administration of the Plan and due
compliance with applicable law, stock market or exchange rules and regulations
or accounting or tax rules and regulations; and (%3) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan and due compliance with applicable
law, stock market or exchange rules and regulations or accounting or tax rules
and regulations. Notwithstanding anything to the contrary contained herein, the
Board may, in its sole discretion, at any time and from time to time, grant
Awards or administer the Plan. In any such case, the Board shall have all of the
authority and responsibility granted to the Committee herein.
Section 5.Shares Available for Awards.
(a)    Subject to adjustment as provided in ‎Section 5(c) and except for
Substitute Awards, the maximum number of Shares available for issuance under the
Plan as of the Effective Date shall equal 2,700,000 Shares (the “Share Pool”).
(b)    If any Award is forfeited, cancelled, expires, terminates or otherwise
lapses or is settled in cash, in whole or in part, without the delivery of
Shares, then the Shares covered by such forfeited, expired, terminated or lapsed
Award shall again be available for grant under the Plan. Any Shares withheld in
respect of taxes or tendered or withheld to pay the exercise price of Options
shall again be available for grant under the Plan.
(c)    In the event that the Committee determines that, as a result of any
dividend or other distribution (other than an ordinary dividend or
distribution), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, separation, rights offering, split-up,
spin-off, combination, repurchase or exchange of Shares or other securities of
the Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company, issuance of Shares pursuant to the anti-dilution
provisions of securities of the Company, or other similar corporate transaction
or event affecting the Shares, or of changes in applicable laws, regulations or
accounting principles, an adjustment is appropriate in order to prevent dilution
or enlargement of the benefits or potential benefits intended to be made
available under the Plan, then the Committee shall, subject to compliance with
Section 409A of the Code and other applicable law, adjust equitably so as to
ensure no undue enrichment or harm (including by payment of cash), any or all
of:
(i)    the number and type of Shares (or other securities) which thereafter may
be made the subject of Awards, including the aggregate limits specified in
‎Section 5(a) and ‎Section 5(e);
(ii)    the number and type of Shares (or other securities) subject to
outstanding Awards; and
(iii)    the grant, purchase, exercise or hurdle price with respect to any Award
or, if deemed appropriate, make provision for a cash payment to the holder of an
outstanding Award;
provided, however, that the number of Shares subject to any Award denominated in
Shares shall always be a whole number.
(d)    Any Shares delivered pursuant to an Award may consist, in whole or in
part, of authorized and unissued Shares or Shares acquired by the Company.
(e)    Subject to adjustment as provided in ‎Section 5‎(c)(i), the maximum
number of Shares available for issuance with respect to Incentive Stock Options
shall be equal to the Share Pool.
Section 6.    Options. The Committee is authorized to grant Options to
Participants with the following terms and conditions and with such additional
terms and conditions, in either case not inconsistent with the provisions of the
Plan, as the Committee shall determine:
(a)    The exercise price per Share under an Option shall be determined by the
Committee at the time of grant; provided, however, that, except in the case of
Substitute Awards, such exercise price shall not be less than the Fair Market
Value of a Share on the date of grant of such Option.
(b)    The term of each Option shall be fixed by the Committee but shall not
exceed 10 years from the date of grant of such Option. The Committee shall
determine the time or times at which an Option becomes vested and exercisable in
whole or in part.
(c)    The Committee shall determine the method or methods by which, and the
form or forms, including cash, Shares, other Awards, other property, net
settlement, broker-assisted cashless exercise or any combination thereof, having
a Fair Market Value on the exercise date equal to the exercise price of the
Shares as to which the Option shall be exercised, in which payment of the
exercise price with respect thereto may be made or deemed to have been made.
(d)    No grant of Options may be accompanied by a tandem award of dividend
equivalents or provide for dividends, dividend equivalents or other
distributions to be paid on such Options (except as provided under ‎Section
5(c)).
(e)    The terms of any Incentive Stock Option granted under the Plan shall
comply in all respects with the provisions of Section 422 of the Code. Incentive
Stock Options may be granted only to Participants who were employees of the
Company or of a parent or subsidiary corporation (as defined in Section 424 of
the Code) at all times during the period beginning on the date of the granting
of the Incentive Stock Option and ending on the day three (3) months (or, in the
case of an employee whose Termination of Services was due to death or
Disability, one (1) year) before the date of the exercise of the Incentive Stock
Option. Notwithstanding any designation as an Incentive Stock Option, to the
extent that the aggregate Fair Market Value of Shares subject to a Participant’s
Incentive Stock Options that become exercisable for the first time during any
calendar year exceeds $100,000, such excess Options shall be treated as
Non-Qualified Stock Options. For purposes of the foregoing, Incentive Stock
Options shall be taken into account in the order in which they were granted, and
the Fair Market Value of the Shares shall be determined as of the date of the
grant of such Incentive Stock Option. No Incentive Stock Options may be issued
more than ten years following the earlier of (i) the date of adoption or
(ii) the most recent date of approval of the Plan by the stockholders of the
Company.
Section 7.    Stock Appreciation Rights. The Committee is authorized to grant
SARs to Participants with the following terms and conditions and with such
additional terms and conditions, in either case not inconsistent with the
provisions of the Plan, as the Committee shall determine:
(a)    SARs may be granted under the Plan to Participants either alone
(“freestanding”) or in addition to other Awards granted under the Plan
(“tandem”) and may, but need not, relate to a specific Option granted under
‎Section 6.
(b)    The exercise or hurdle price per Share under a SAR shall be determined by
the Committee; provided, however, that, except in the case of Substitute Awards,
such exercise or hurdle price shall not be less than the Fair Market Value of a
Share on the date of grant of such SAR.
(c)    The term of each SAR shall be fixed by the Committee but shall not exceed
10 years from the date of grant of such SAR. The Committee shall determine the
time or times at which a SAR may be exercised or settled in whole or in part.
(d)    Upon the exercise of a SAR, the Company shall pay to the Participant an
amount equal to the number of Shares subject to the SAR multiplied by the
excess, if any, of the Fair Market Value of one Share on the exercise date over
the exercise or hurdle price of such SAR. The Company shall pay such excess in
cash, in Shares valued at Fair Market Value, or any combination thereof, as
determined by the Committee.
(e)    No grant of SARs may be accompanied by a tandem award of dividend
equivalents or provide for dividends, dividend equivalents or other
distributions to be paid on such SARs (except as provided under ‎Section 5(c)).
Section 8.    Restricted Stock. The Committee is authorized to grant Awards of
Restricted Stock to Participants with the following terms and conditions and
with such additional terms and conditions, in either case not inconsistent with
the provisions of the Plan, as the Committee shall determine:
(a)    The Award Agreement shall specify the vesting schedule.
(b)    Awards of Restricted Stock shall be subject to such restrictions as the
Committee may impose, which restrictions may lapse separately or in combination
at such time or times, in such installments or otherwise, as the Committee may
deem appropriate.
(c)    Subject to the restrictions set forth in the applicable Award Agreement,
a Participant generally shall have the rights and privileges of a stockholder
with respect to Awards of Restricted Stock, including the right to vote such
Shares of Restricted Stock and the right to receive dividends. In the event of
the payment of a dividend in connection with a Share of Restricted Stock, such
dividend shall be subject to the same restrictions and vesting conditions as the
Share of Restricted Stock.
(d)    The Committee may, in its discretion, specify in the applicable Award
Agreement that any or all dividends or other distributions paid on Awards of
Restricted Stock prior to vesting be paid either in cash or in additional Shares
and either on a current or deferred basis and that such dividends or other
distributions may be reinvested in additional Shares, which may be subject to
the same restrictions as the underlying Awards.
(e)    Any Award of Restricted Stock may be evidenced in such manner as the
Committee may deem appropriate, including book-entry registration.
(f)    The Committee may provide in an Award Agreement that an Award of
Restricted Stock is conditioned upon the Participant making or refraining from
making an election with respect to the Award under Section 83(b) of the Code. If
a Participant makes an election pursuant to Section 83(b) of the Code with
respect to an Award of Restricted Stock, the Participant shall be required to
file promptly a copy of such election with the Company and the applicable
Internal Revenue Service office.
Section 9.    RSUs. The Committee is authorized to grant Awards of RSUs to
Participants with the following terms and conditions and with such additional
terms and conditions, in either case not inconsistent with the provisions of the
Plan, as the Committee shall determine:
(a)    The Award Agreement shall specify the vesting schedule and the delivery
schedule (which may include deferred delivery later than the vesting date).
(b)    Awards of RSUs shall be subject to such restrictions as the Committee may
impose, which restrictions may lapse separately or in combination at such time
or times, in such installments or otherwise, as the Committee may deem
appropriate.
(c)    An RSU shall not convey to the Participant the rights and privileges of a
stockholder with respect to the Share subject to the RSU, such as the right to
vote or the right to receive dividends, unless and until a Share is issued to
the Participant to settle the RSU.
(d)    The Committee may, in its discretion, specify in the applicable Award
Agreement that any or all dividend equivalents or other distributions paid on
Awards of RSUs prior to vesting or settlement, as applicable, be paid either in
cash or in additional Shares and either on a current or deferred basis and that
such dividend equivalents or other distributions may be reinvested in additional
Shares. In the event a dividend equivalent is awarded in connection with an RSU
prior to vesting or settlement, such dividend equivalent shall be subject to the
same restrictions and vesting conditions as the underlying RSU.
(e)    Shares delivered upon the vesting and settlement of an RSU Award may be
evidenced in such manner as the Committee may deem appropriate, including
book-entry registration.
(f)    The Committee may determine the form or forms (including cash, Shares,
other Awards, other property or any combination thereof) in which payment of the
amount owing upon settlement of any RSU Award may be made.
Section 10.    Performance Awards. The Committee is authorized to grant
Performance Awards to Participants with the following terms and conditions and
with such additional terms and conditions, in either case not inconsistent with
the provisions of the Plan, as the Committee shall determine:
(a)    A Performance Award may be denominated as a cash amount, number of Shares
or units or a combination thereof and is an Award (or a portion thereof) which
may be earned upon achievement or satisfaction of one or more performance
conditions specified by the Committee. In addition, the Committee may specify
that any other Award (or portion thereof) shall constitute a Performance Award
by conditioning the grant to a Participant or the right of a Participant to
exercise the Award (or any portion thereof) or have it settled, and the timing
thereof, upon achievement or satisfaction of such performance conditions as may
be specified by the Committee. The Committee may use such business criteria and
other measures of performance as it may deem appropriate in establishing any
performance conditions. Subject to the terms of the Plan, the performance goals
to be achieved during any Performance Period, the length of any Performance
Period, the amount of any Performance Award granted and the amount of any
payment or transfer to be made pursuant to any Performance Award shall be
determined by the Committee.
(b)    If the Committee determines that a change in the business, operations,
corporate structure or capital structure of the Company, or the manner in which
the Company conducts its business, or other events or circumstances render the
performance objectives unsuitable, the Committee may modify the performance
objectives or the related minimum acceptable level of achievement, in whole or
in part, as the Committee deems appropriate and equitable such that it does not
provide any undue enrichment or harm. Performance measures may vary from
Performance Award to Performance Award and from Participant to Participant, and
may be established on a stand-alone basis, in tandem or in the alternative. The
Committee shall have the power to impose such other restrictions on Awards
subject to this ‎Section 10(b) as it may deem necessary or appropriate to ensure
that such Awards satisfy all requirements of any applicable law, stock market or
exchange rules and regulations or accounting or tax rules and regulations.
(c)    Settlement of Performance Awards shall be in cash, Shares, other Awards,
other property, net settlement, or any combination thereof, as determined in the
discretion of the Committee.
(d)    A Performance Award shall not convey to the Participant the rights and
privileges of a stockholder with respect to the Share subject to the Performance
Award, such as the right to vote (except as relates to Restricted Stock) or the
right to receive dividends, unless and until Shares are issued to the
Participant to settle the Performance Award. The Committee, in its sole
discretion, may provide that a Performance Award shall convey the right to
receive dividend equivalents on the Shares underlying the Performance Award with
respect to any dividends declared during the period that the Performance Award
is outstanding, in which case, such dividend equivalent rights shall accumulate
and shall be paid in cash or Shares on the settlement date of the Performance
Award, subject to the Participant’s earning of the Shares underlying the
Performance Awards with respect to which such dividend equivalents are paid upon
achievement or satisfaction of performance conditions specified by the
Committee. Shares delivered upon the vesting and settlement of a Performance
Award may be evidenced in such manner as the Committee may deem appropriate,
including book-entry registration. In the event a dividend equivalent is awarded
in connection with a Performance Award, such dividend equivalent shall be
subject to the same restrictions and vesting conditions as the underlying
Performance Award. For the avoidance of doubt, unless otherwise determined by
the Committee, no dividend equivalent rights shall be provided with respect to
any Shares subject to Performance Awards that are not earned or otherwise do not
vest or settle pursuant to their terms.
(e)    The Committee may, in its discretion, increase or reduce the amount of a
settlement otherwise to be made in connection with a Performance Award.
Section 11.    Other Cash-Based Awards and Other Stock-Based Awards. The
Committee is authorized, subject to limitations under applicable law, to grant
Other Cash-Based Awards (either independently or as an element of or supplement
to any other Award under the Plan) and Other Stock-Based Awards. The Committee
shall determine the terms and conditions of such Awards. Shares delivered
pursuant to an Award in the nature of a purchase right granted under this
‎Section 11 shall be purchased for such consideration, and paid for at such
times, by such methods and in such forms, including cash, Shares, other Awards,
other property, net settlement, broker-assisted cashless exercise or any
combination thereof, as the Committee shall determine; provided that the
purchase price therefor shall not be less than the Fair Market Value of such
Shares on the date of grant of such right.
Section 12.    Effect of Termination of Service or a Change in Control on
Awards.
(a)    The Committee may provide, by rule or regulation or in any applicable
Award Agreement, or may determine in any individual case, the circumstances in
which, and the extent to which, an Award may be accelerated, exercised, settled,
vested, paid or forfeited in the event of the Participant’s Termination of
Service prior to the end of a Performance Period or vesting, exercise or
settlement of such Award. Notwithstanding the foregoing, (i) in the event the
Participant’s Termination of Service is for any reason other than due to death
or Disability, and except as further limited by the Committee, the Participant
must exercise any vested Incentive Stock Options no later than three (3) months
following the Participant’s Termination of Service, and (ii) in the event the
Participant’s Termination of Service is due to death or Disability, the
Participant or the Participant’s Beneficiaries must exercise any vested
Incentive Stock Options no later than one year following the Participant’s
Termination of Service.
(b)    In the event of a Change in Control, the Committee may, in its sole
discretion, and on such terms and conditions as it deems appropriate, take any
one or more of the following actions with respect to any outstanding Award,
which need not be uniform with respect to all Participants and/or Awards:
(i)    continuation or assumption of such Award by the Company (if it is the
surviving corporation) or by the successor or surviving entity or its parent;
(ii)    substitution or replacement of such Award by the successor or surviving
entity or its parent with cash, securities, rights or other property to be paid
or issued, as the case may be, by the successor or surviving entity (or a parent
or subsidiary thereof), with substantially the same terms and value as such
Award (including any applicable performance targets or criteria with respect
thereto);
(iii)    acceleration of the vesting of such Award and the lapse of any
restrictions thereon and, in the case of an Option or SAR Award, acceleration of
the right to exercise such Award during a specified period (and the termination
of such Option or SAR Award without payment of any consideration therefor to the
extent such Award is not timely exercised), in each case, upon (A) the
Participant’s involuntary Termination of Service (including upon a termination
of the Participant’s employment by the Company (or a successor entity or its
parent) without Cause or by the Participant for “good reason” (as such term may
be defined in the applicable Award Agreement, Service Agreement or, if not
otherwise defined, a definition as may be established by the Committee in such
Change in Control, as the case may be) or (B) the failure of the successor or
surviving entity (or its parent) to continue or assume such Award;
(iv)     in the case of a Performance Award, determination of the level of
attainment of the applicable performance condition(s), including waiving the
performance conditions applicable to all or any portion of any Performance Award
that is not vested as of the date of such Change in Control and providing that
the relevant portion of such Award shall vest as of a date specified by the
Committee, subject to the Participant’s continuous service with the Company and
its Affiliates or such other terms and conditions imposed by the Committee in
its discretion; and
(v)    cancellation of such Award in consideration of a payment, with the form,
amount and timing of such payment determined by the Committee in its sole
discretion, subject to the following: (A) such payment shall be made in cash,
securities, rights and/or other property; (B) the amount of such payment shall
equal the value of such Award, as determined by the Committee in its sole
discretion; provided that, in the case of an Option or SAR Award, if such value
equals the Intrinsic Value of such Award, such value shall be deemed to be
valid; provided further that, if the Intrinsic Value of an Option or SAR Award
is equal to or less than zero, the Committee may, in its sole discretion,
provide for the cancellation of such Award without payment of any consideration
therefor (for the avoidance of doubt, in the event of a Change in Control, the
Committee may, in its sole discretion, terminate any Option or SAR Awards for
which the exercise or hurdle price is equal to or exceeds the per Share value of
the consideration to be paid in the Change in Control transaction without
payment of consideration therefor); and (C) such payment shall be made promptly
following such Change in Control or on a specified date or dates following such
Change in Control; provided that the timing of such payment shall comply with
Section 409A of the Code.
Section 13.    General Provisions Applicable to Awards.
(a)    Awards shall be granted for such cash or other consideration, if any, as
the Committee determines; provided that in no event shall Awards be issued for
less than such minimal consideration as may be required by applicable law.
(b)    Awards may, in the discretion of the Committee, be granted either alone
or in addition to or in tandem with any other Award or any award granted under
any other plan of the Company. Awards granted in addition to or in tandem with
other Awards, or in addition to or in tandem with awards granted under any other
plan of the Company, may be granted either at the same time as or at a different
time from the grant of such other Awards or awards.
(c)    Subject to the terms of the Plan, payments or transfers to be made by the
Company upon the grant, exercise or settlement of an Award may be made in the
form of cash, Shares, other Awards, other property, net settlement, or any
combination thereof, as determined by the Committee in its discretion at the
time of grant, and may be made in a single payment or transfer, in installments
or on a deferred basis, in each case in accordance with rules and procedures
established by the Committee. Such rules and procedures may include provisions
for the payment or crediting of reasonable interest on installment or deferred
payments or the grant or crediting of dividend equivalents in respect of
installment or deferred payments.
(d)    Except as may be permitted by the Committee or as specifically provided
in an Award Agreement, (%3) no Award and no right under any Award shall be
assignable, alienable, saleable or transferable by a Participant other than by
will or pursuant to ‎Section 13(e) and (%3) during a Participant’s lifetime,
each Award, and each right under any Award, shall be exercisable only by such
Participant or, if permissible under applicable law, by such Participant’s
guardian or legal representative. The provisions of this ‎Section 13(d) shall
not apply to any Award that has been fully exercised or settled, as the case may
be, and shall not preclude forfeiture of an Award in accordance with the terms
thereof.
(e)    A Participant may designate a Beneficiary or change a previous
Beneficiary designation only at such times as prescribed by the Committee, in
its sole discretion, and only by using forms and following procedures approved
or accepted by the Committee for that purpose.
(f)    All certificates for Shares and/or other securities delivered under the
Plan pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations and other requirements of the SEC, any stock
market or exchange upon which such Shares or other securities are then quoted,
traded or listed, and any applicable securities laws, and the Committee may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.
(g)    The Committee may impose restrictions on any Award with respect to
non-competition, non-solicitation, confidentiality and other restrictive
covenants as it deems necessary or appropriate in its sole discretion.
Section 14.    Amendments and Terminations.
(a)    Amendment or Termination of the Plan. Except to the extent prohibited by
applicable law and unless otherwise expressly provided in an Award Agreement or
in the Plan, the Board may amend, alter, suspend, discontinue or terminate the
Plan or any portion thereof at any time; provided, however, that no such
amendment, alteration, suspension, discontinuation or termination shall be made
without (%3) stockholder approval if such approval is required by applicable law
or the rules of the stock market or exchange, if any, on which the Shares are
principally quoted or traded or (%3) subject to ‎Section 5(c) and ‎Section 12,
the consent of the affected Participant, if such action would materially
adversely affect the rights of such Participant under any outstanding Award,
except (x) to the extent any such amendment, alteration, suspension,
discontinuance or termination is made to cause the Plan to comply with
applicable law, stock market or exchange rules and regulations or accounting or
tax rules and regulations or (y) to impose any “clawback” or recoupment
provisions on any Awards (including any amounts or benefits arising from such
Awards) in accordance with ‎Section 19. Notwithstanding anything to the contrary
in the Plan, the Committee may amend the Plan, or create sub-plans, in such
manner as may be necessary to enable the Plan to achieve its stated purposes in
any jurisdiction in a tax-efficient manner and in compliance with local rules
and regulations.
(b)    Dissolution or Liquidation. In the event of the dissolution or
liquidation of the Company, each Award shall terminate immediately prior to the
consummation of such action, unless otherwise determined by the Committee.
(c)    Terms of Awards. The Committee may waive any conditions or rights under,
amend any terms of, or amend, alter, suspend, discontinue or terminate any Award
theretofore granted, prospectively or retroactively, without the consent of any
relevant Participant or holder or Beneficiary of an Award; provided, however,
that, subject to ‎Section 5(c) and ‎Section 12, no such action shall materially
adversely affect the rights of any affected Participant or holder or Beneficiary
under any Award theretofore granted under the Plan, except (x) to the extent any
such action is made to cause the Plan to comply with applicable law, stock
market or exchange rules and regulations or accounting or tax rules and
regulations, or (y) to impose any “clawback” or recoupment provisions on any
Awards (including any amounts or benefits arising from such Awards) in
accordance with ‎Section 19. The Committee shall be authorized to make
adjustments in the terms and conditions of, and the criteria included in, Awards
in recognition of events (including the events described in ‎Section 5(c))
affecting the Company, or the financial statements of the Company, or of changes
in applicable laws, regulations or accounting principles, whenever the Committee
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan.
(d)    No Repricing. Notwithstanding the foregoing, except as provided in
‎Section 5(c), no action (including the repurchase of Options or SAR Awards (in
each case, that are “out of the money”) for cash and/or other property) shall
directly or indirectly, through cancellation and regrant or any other method,
reduce, or have the effect of reducing, the exercise or hurdle price of any
Award established at the time of grant thereof without approval of the Company’s
stockholders.
Section 15.    Prior Plan.
(a)    Following the Effective Date, no additional stock awards shall be granted
under the Prior Plan. All Awards granted on or after the Effective Date shall be
subject to the terms of this Plan.
(b)    Any shares remaining available for future issuance under the Prior Plan
as of the Effective Date shall not be available under the Prior Plan as of the
Effective Date.
(c)    From and after the Effective Date, all outstanding stock awards granted
under the Prior Plan shall remain subject to the terms and conditions of the
Prior Plan; provided, however, any Shares associated with stock awards granted
under the Prior Plan that (i) expire or terminate for any reason prior to
exercise or settlement; (ii) are forfeited because of the failure to meet a
contingency or condition required to vest such shares or repurchased by the
Company or (iii) are reacquired, withheld or not issued to satisfy a tax
withholding obligation in connection with an award will immediately be added to
the Share Pool as set forth in ‎Section 5(a).
Section 16.    Miscellaneous.
(a)    No Employee, Consultant, Director, Participant, or other Person shall
have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of employees, Participants or holders or
Beneficiaries of Awards under the Plan. The terms and conditions of Awards need
not be the same with respect to each recipient. Any Award granted under the Plan
shall be a one-time Award that does not constitute a promise of future grants.
The Company, in its sole discretion, maintains the right to make available
future grants under the Plan.
(b)    The grant of an Award shall not be construed as giving a Participant the
right to be retained in the employ of, or to continue to provide services to,
the Company or any Subsidiary. Further, the Company or any applicable Subsidiary
may at any time dismiss a Participant, free from any liability, or any claim
under the Plan, unless otherwise expressly provided in the Plan or in any Award
Agreement or in any other agreement binding on the parties. The receipt of any
Award under the Plan is not intended to confer any rights on the receiving
Participant except as set forth in the applicable Award Agreement.
(c)    Nothing contained in the Plan shall prevent the Company from adopting or
continuing in effect other or additional compensation arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.
(d)    The Committee may authorize the Company to withhold from any Award
granted or any payment due or transfer made under any Award or under the Plan or
from any compensation or other amount owing to the Participant the amount (in
cash, Shares, other Awards, other property, net settlement, or any combination
thereof) of applicable withholding taxes due in respect of an Award, its
exercise or settlement or any payment or transfer under such Award or under the
Plan and to take such other action (including providing for elective payment of
such amounts in cash or Shares by such Participant) as may be necessary to
satisfy all obligations for the payment of such taxes and, unless otherwise
determined by the Committee in its discretion, to the extent such withholding
would not result in liability classification of such Award (or any portion
thereof) pursuant to FASB ASC Subtopic 718-10.
(e)    If any provision of the Plan or any Award Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction, or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award Agreement, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and any such Award
Agreement shall remain in full force and effect.
(f)    Neither the Plan nor any Award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company and a Participant or any other Person. To the extent that any Person
acquires a right to receive payments from the Company pursuant to an Award, such
right shall be no greater than the right of any unsecured general creditor of
the Company.
(g)    No fractional Shares shall be issued or delivered pursuant to the Plan or
any Award, and the Committee shall determine whether cash or other securities
shall be paid or transferred in lieu of any fractional Shares, or whether such
fractional Shares or any rights thereto shall be canceled, terminated or
otherwise eliminated.
(h)    Awards may be granted to Participants who are non-United States nationals
or employed or providing services outside the United States, or both, on such
terms and conditions different from those applicable to Awards to Participants
who are employed or providing services in the United States as may, in the
judgment of the Committee, be necessary or desirable to recognize differences in
local law, tax policy or custom. The Committee also may impose conditions on the
exercise or vesting of Awards in order to minimize the Company’s obligation with
respect to tax equalization for Participants on assignments outside their home
country.
Section 17.    Effective Date of the Plan. The Plan shall be effective as of the
Effective Date, subject to prior approval by the Board.
Section 18.    Term of the Plan. No Award shall be granted under the Plan after
the earliest to occur of (%3) the 10-year anniversary of the Effective Date;
(%3) the maximum number of Shares available for issuance under the Plan have
been issued; or (%3) the Board terminates the Plan in accordance with ‎Section
14(a). However, unless otherwise expressly provided in the Plan or in an
applicable Award Agreement, any Award theretofore granted may extend beyond such
date, and the authority of the Committee to amend, alter, adjust, suspend,
discontinue or terminate any such Award, or to waive any conditions or rights
under any such Award, and the authority of the Board to amend the Plan, shall
extend beyond such date.
Section 19.    Cancellation or “Clawback” of Awards. The Committee shall have
full authority to implement any policies and procedures necessary to comply with
Section 10D of the Exchange Act and any rules promulgated thereunder and any
other regulatory regimes. Notwithstanding anything to the contrary contained
herein, any Awards granted under the Plan (including any amounts or benefits
arising from such Awards) shall be subject to any clawback or recoupment
arrangements or policies the Company has in place from time to time, and the
Committee may, to the extent permitted by applicable law and stock exchange
rules or by any applicable Company policy or arrangement, and shall, to the
extent required, cancel or require reimbursement of any Awards granted to the
Participant or any Shares issued or cash received upon vesting, exercise or
settlement of any such Awards or sale of Shares underlying such Awards.
Section 20.    Section 409A of the Code. With respect to Awards subject to
Section 409A of the Code, the Plan is intended to comply with the requirements
of Section 409A of the Code, and the provisions of the Plan and any Award
Agreement shall be interpreted in a manner that satisfies the requirements of
Section 409A of the Code, and the Plan shall be operated accordingly. If any
provision of the Plan or any term or condition of any Award would otherwise
frustrate or conflict with this intent, the provision, term or condition shall
be interpreted and deemed amended so as to avoid this conflict. Notwithstanding
anything in the Plan to the contrary, if the Board considers a Participant to be
a “specified employee” under Section 409A of the Code at the time of such
Participant’s “separation from service” (as defined in Section 409A of the
Code), and any amount hereunder is “deferred compensation” subject to Section
409A of the Code, any distribution of such amount that otherwise would be made
to such Participant with respect to an Award as a result of such “separation
from service” shall not be made until the date that is six months after such
“separation from service,” except to the extent that earlier distribution would
not result in such Participant’s incurring interest or additional tax under
Section 409A of the Code. If an Award includes a “series of installment
payments” (within the meaning of Section 1.409A-2(b)(2)(iii) of the Treasury
Regulations), the Participant’s right to such series of installment payments
shall be treated as a right to a series of separate payments and not as a right
to a single payment, and if an Award includes “dividend equivalents” (within the
meaning of Section 1.409A-3(e) of the Treasury Regulations), the Participant’s
right to such dividend equivalents shall be treated separately from the right to
other amounts under the Award. Notwithstanding the foregoing, the tax treatment
of the benefits provided under the Plan or any Award Agreement is not warranted
or guaranteed, and in no event shall the Company be liable for all or any
portion of any taxes, penalties, interest or other expenses that may be incurred
by any Participant on account of non-compliance with Section 409A of the Code.
Section 21.    Successors and Assigns. The terms of the Plan shall be binding
upon and inure to the benefit of the Company and any successor entity, including
any successor entity contemplated by ‎Section 12(b).
Section 22.    Data Protection. By participating in the Plan, the Participant
consents to the holding and processing of personal information provided by the
Participant to the Company or any Affiliate, trustee or third party service
provider, for all purposes relating to the operation of the Plan. These include:
(a)    administering and maintaining Participant records;
(b)    providing information to the Company, any Subsidiary, trustees of any
employee benefit trust, registrars, brokers or third party administrators of the
Plan;
(c)    providing information to future purchasers or merger partners of the
Company or any Affiliate, or the business in which the Participant works; and
(d)    transferring information about the Participant to any country or
territory that may not provide the same protection for the information as the
Participant’s home country.
Section 23.    Governing Law. The Plan and each Award Agreement shall be
governed by the laws of the State of Delaware, without application of the
conflicts of law principles thereof.














